Electronically Filed




                                                                                                             FILED IN
                                                                                                      14th COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                      JOHN D. KINARD                                  7/14/2015 4:17:12 PM
                                                     DISTRICT CLERK                                   CHRISTOPHER A. PRINE
                                                 GALVESTON COUNTY, TEXAS                                       Clerk


                                                            Jul 14, 2015

Christopher Prine Clerk
14th Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002-2066

                                            NOTICE OF ASSIGNMENT ON AI'I'EAL

                              IN RE: The State of Texas vs. Lewin E Beard
                              CASE NUMBER: 12-CR-1192
                              212th District Court



Please find enclosed a copy of the notice of appeal was filed in the above case. This case is assigned to the 14th COURT OF
AI'PEALS, HOUSTON TEXAS. Please note the following information.


             Date of Judgment or Order Appealed from: 06/18/15 (Judgment Adjudicating Guilt)
             Notice of Appeal: 06/18/2015
             Motion for New Trial: N/A
             Offense Convicted of: ASSAULT INTIRECK BREATH/CIRC FAM MEM PREV CONV
             Judgment and Sentence: Seventeen (17) Years Institutional Division TDCJ
             Trial Judge: Patricia Grady
             Cuur t Repm te1. Leslie Kester son


Any motions for Extension of Time to file the record on appeals must be filed directly with the Court of Appeals. A copy of this
assigmnent letter is being mailed to all counsel of record. Thank you.



Sincerely,

                                                                                    12-CR-1192
                                                                                    DCAPALCA
                                                                                    Appeal - Assignment Letter to !he Court of Ap
                                                                                    1066115




                  600 59'h Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                            Phone (409) 766-2424 f'l1x (409} 766-22'}2


                                                                                                                                    1
                                                 Electronically Filed


CC: "lth Attachment Notice of Appeal

CC: Jack Roady, Criminal District Attorney of Galveston County, Texas
    600 59'" Street, Suite 1001
    Galveston TX, 77551-4137



CC: Diane D. Clark, Attorney for AppeUant
    3027 Marina Bay Drive
    Suite 108
    beague (;ity JX '175'13 gggg




CC: Leslie Kesterson, Court Reporter
   3433 Cove Yiew Blvd Apt 2222
             TY 77"J.




               600 59" Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                       Phone {409} 766-2424 Fax {409} 766-2292


                                                                                                         2
                                               Electronically Filed


                               CAUSENUMBER__~l~zX~C~i?~~~~~~q~~~
                                                            1



THE STATE OF TEXAS




                                          ,    NOTICE OF APPEAL
                                 ~•/-             /}

individually or by Attorney, in thejl'>ove styled and numbered cause by written notice
hereby excepts to Judgment/Sentence or appealable order. Defendant hereby gives
Notic';,?f Appeal to be filed in the Court of Appeals, J")lr 14th Supreme Judicialiis!!;i{t:
       /1
       ~   f_f_pF,-,
                       ,1
                                      7
                                          /   /J d    ' d
                                                     '/af'~aAhG
                                                                    ./L .    u '
                                                                            Al/.h~
                                                                                       /1/
                                                                                     ..!' 7   ~
  f'               /                            /                   v                 ~




12-CR-1192
DeAF
Appeal - Notir:e
                                                       Or

ililll\ll\llll\l\lll\l\llll\ \IIl\1                    Attorney


The Following to be Completed by Clerk:

Date of Judgment or other Order Appealed from:
Name of Trial Court Judge:   t-V:tll" •